[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR ACCOUNTING (DOCKET ENTRY No. 122)
The defendant has received $3,600.00 by way of rental for the cottage. The court has ordered (May 19, 1989) that the costs of opening and closing of the guest cottage and 50 per cent of the costs and maintenance of the tennis courts and of the guest cottage are to be paid out of the rental proceeds. The court orders the defendant to account to the plaintiff for the costs of opening and closing the guest cottage for the summer, 1989, and the costs of the maintenance of the tennis courts and the guest cottage for the summer of 1989, such accounting to be made within fifteen (15) days of the date hereof. The defendant is to pay to the plaintiff within fifteen (15) days of the date hereof the balance of the rent receipts less 50 per cent of the costs and maintenance of the tennis courts and of the guest cottage for the summer of 1989.
The court orders, further, that the defendant account to the plaintiff for any repairs made to Remsenburg from September 13, 1988 to date, such account to be furnished to the plaintiff within fifteen (15) days of the date hereof.
Dated at Bridgeport, Connecticut, this 3rd day of October, 1990.
EDGAR W. BASSICK, III, JUDGE